 

Exhibit 10.12
CHURCHILL CAPITAL CORP III
2020 OMNIBUS INCENTIVE PLAN
1.   Purpose.   The purpose of the Churchill Capital Corp III 2020 Omnibus
Incentive Plan is to provide a means through which the Company and the other
members of the Company Group may attract and retain key personnel and to provide
a means whereby directors, officers, employees, consultants and advisors of the
Company and the other members of the Company Group can acquire and maintain an
equity interest in the Company, or be paid incentive compensation, including
incentive compensation measured by reference to the value of Common Stock,
thereby strengthening their commitment to the welfare of the Company Group and
aligning their interests with those of the Company’s stockholders.
2.   Definitions.   The following definitions shall be applicable throughout the
Plan.
(a)   “Adjustment Event” has the meaning given to such term in Section 11(a) of
the Plan.
(b)   “Affiliate” means any Person that directly or indirectly controls, is
controlled by or is under common control with the Company. The term “control”
(including, with correlative meaning, the terms “controlled by” and “under
common control with”), as applied to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting or other
securities, by contract or otherwise.
(c)   “Applicable Law” means each applicable law, rule, regulation and
requirement, including, but not limited to, each applicable U.S. federal, state
or local law, any rule or regulation of the applicable securities exchange or
inter-dealer quotation system on which the securities of the Company may be
listed or quoted and each applicable law, rule or regulation of any other
country or jurisdiction where Awards are granted under the Plan or Participants
reside or provide services, as each such laws, rules and regulations shall be in
effect from time to time.
(d)   “Award” means, individually or collectively, any Incentive Stock Option,
Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Other Equity-Based Award and Cash-Based Incentive Award
granted under the Plan.
(e)   “Award Agreement” means the document or documents by which each Award
(other than a Cash-Based Incentive Award) is evidenced, which may be in written
or electronic form.
(f)   “Board” means the Board of Directors of the Company.
(g)   “Cash-Based Incentive Award” means an Award, denominated in cash, that is
granted under Section 10 of the Plan.
(h)   “Cause” means, as to any Participant, unless the applicable Award
Agreement states otherwise, (i) “Cause,” as defined in any employment,
severance, consulting or other similar agreement between the Participant and the
Service Recipient in effect at the time of such Termination; or (ii) in the
absence of any such employment, severance, consulting or other similar agreement
(or the absence of any definition of “Cause” contained therein), the
Participant’s (A) willful neglect in the performance of the Participant’s duties
for the Service Recipient or willful or repeated failure or refusal to perform
such duties; (B) engagement in conduct in connection with the Participant’s
employment or service with the Service Recipient, which results in, or could
reasonably be expected to result in, material harm to the business or reputation
of the Service Recipient or any other member of the Company Group;
(C) conviction of, or plea of guilty or no contest to, (I) any felony or
(II) any other crime that results in, or could reasonably be expected to result
in, material harm to the business or reputation of the Service Recipient or any
other member of the Company Group; (D) (i) the disclosure or misuse of
confidential information (including, but limited to, pursuant to the Proprietary
Information and Inventions Agreement) or (ii) material violation of the written
policies of the Service Recipient, including, but not limited to, those relating
to sexual harassment, or those set forth in the manuals or statements of policy
of the Service Recipient; (E) fraud or misappropriation, embezzlement or misuse
of funds or property belonging to the Service Recipient or any other member of
the Company Group; or (F) act of personal dishonesty that involves personal
profit in connection with the Participant’s
 

1


--------------------------------------------------------------------------------

 

employment or service to the Service Recipient; provided, in any case, that a
Participant’s resignation after an event that would be grounds for a Termination
for Cause will be treated as a Termination for Cause hereunder.
(i)   “Change in Control” means:
(i)   the acquisition (whether by purchase, merger, consolidation, combination
or other similar transaction) by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50% (on a
fully diluted basis) of either (A) the Outstanding Common Stock; or (B) the
Outstanding Company Voting Securities; provided, however, that for purposes of
the Plan, the following acquisitions shall not constitute a Change in Control:
(I) any acquisition by the Company or any Affiliate; (II) any acquisition by any
employee benefit plan sponsored or maintained by the Company or any Affiliate;
or (III) in respect of an Award held by a particular Participant, any
acquisition by the Participant or any group of Persons including the Participant
(or any entity controlled by the Participant or any group of Persons including
the Participant);
(ii)   during any period of 12 months, individuals who, at the beginning of such
period, constitute the Board (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to the Effective Date, whose election or nomination for
election was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without written objection to such nomination) shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest, as such terms are used in Rule 14a-12 of Regulation 14A promulgated
under the Exchange Act, with respect to directors or as a result of any other
actual or threatened solicitation of proxies or consents by or on behalf of any
person other than the Board shall be deemed to be an Incumbent Director;
(iii)   the consummation of a reorganization, recapitalization, merger,
consolidation, or similar corporate transaction involving the Company that
requires the approval of the Company’s stockholders (a “Business Combination”),
unless immediately following such Business Combination: more than 50% of the
total voting power of (A) the entity resulting from such Business Combination
(the “Surviving Company”), or (B) if applicable, the ultimate parent entity that
directly or indirectly has beneficial ownership of sufficient voting securities
eligible to elect a majority of the board of directors (or the analogous
governing body) of the Surviving Company, is represented by the Outstanding
Company Voting Securities that were outstanding immediately prior to such
Business Combination (or, if applicable, is represented by shares into which the
Outstanding Company Voting Securities were converted pursuant to such Business
Combination); or
(iv)   the sale, transfer or other disposition of all or substantially all of
the assets of the Company Group (taken as a whole) to any Person that is not an
Affiliate of the Company.
(j)   “Code” means the Internal Revenue Code of 1986, as amended, and any
successor thereto. Reference in the Plan to any section of the Code shall be
deemed to include any regulations or other interpretative guidance under such
section, and any amendments or successor provisions to such section, regulations
or guidance.
(k)   “Committee” means the Compensation Committee of the Board or any properly
delegated subcommittee thereof or, if no such Compensation Committee or
subcommittee thereof exists, the Board.
(l)   “Common Stock” means the common stock of the Company, par value $0.01 per
share (and any stock or other securities into which such Common Stock may be
converted or into which it may be exchanged).
(m)   “Company” means Churchill Capital Corp III, a Delaware corporation, and
any successor thereto.
(n)   “Company Group” means, collectively, the Company and its Subsidiaries.
 

2


--------------------------------------------------------------------------------

 

(o)   “Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization.
(p)   “Designated Foreign Subsidiaries” means all members of the Company Group
that are organized under the laws of any jurisdiction other than the United
States of America.
(q)   “Detrimental Activity” means any of the following: (i) unauthorized
disclosure or use of any confidential or proprietary information of any member
of the Company Group; (ii) any activity that would be grounds to terminate the
Participant’s employment or service with the Service Recipient for Cause;
(iii) a breach by the Participant of any restrictive covenant by which such
Participant is bound, including, without limitation, any covenant not to compete
or not to solicit, in any agreement with any member of the Company Group; or
(iv) fraud or conduct contributing to any financial restatements or
irregularities, in each case, as determined by the Committee in its sole
discretion.
(r)   “Disability” means, as to any Participant, unless the applicable Award
Agreement states otherwise, (i) “Disability,” as defined in any employment,
severance, consulting or other similar agreement between the Participant and the
Service Recipient in effect at the time of such Termination; or (ii) in the
absence of any such employment, severance, consulting or other similar agreement
(or the absence of any definition of “Disability” contained therein), a
condition entitling the Participant to receive benefits under a long-term
disability plan of the Service Recipient or other member of the Company Group in
which such Participant is eligible to participate, or, in the absence of such a
plan, the complete and permanent inability of the Participant by reason of
illness or accident to perform the duties of the position at which the
Participant was employed or served when such disability commenced. Any
determination of whether Disability exists in the absence of a long-term
disability plan shall be made by the Company (or its designee) in its sole and
absolute discretion.
(s)   “Effective Date” means the “Closing Date” as defined in that certain
Agreement and Plan of Merger, dated July 12, 2020, by and among the Company,
Polaris Parent Corp., a Delaware corporation, Polaris Investment Holdings, L.P.,
a Delaware limited partnership, Music Merger Sub I, Inc., a Delaware
corporation, and Music Merger Sub II LLC, a Delaware limited liability company.
(t)   “Eligible Person” means: any (i) individual employed by any member of the
Company Group; provided, however, that no such U.S. employee covered by a
collective bargaining agreement shall be an Eligible Person unless and to the
extent that such eligibility is set forth in such collective bargaining
agreement or in an agreement or instrument relating thereto; (ii) director or
officer of any member of the Company Group; or (iii) consultant or advisor to
any member of the Company Group who may be offered securities registrable
pursuant to a registration statement on Form S-8 under the Securities Act, who,
in the case of each of clauses (i) through (iii) above, has entered into an
Award Agreement or who has received written notification from the Committee or
its designee that they have been selected to participate in the Plan.
(u)   “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor thereto. Reference in the Plan to any section of (or rule
promulgated under) the Exchange Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successor provisions to such section, rules, regulations or
guidance.
(v)   “Exercise Price” has the meaning given to such term in Section 7(b) of the
Plan.
(w)   “Fair Market Value” means, as of any date, the fair market value of a
share of Common Stock, as reasonably determined by the Company and consistently
applied for purposes of the Plan, which may include, without limitation, the
closing sales price on the trading day immediately prior to or on such date, or
a trailing average of previous closing prices prior to such date.
(x)   “GAAP” has the meaning given to such term in Section 7(d) of the Plan.
(y)   “Grant Date Fair Market Value” means, as of a Date of Grant, (i) if the
Common Stock is listed on a national securities exchange, the closing sales
price of the Common Stock reported on the primary exchange on which the Common
Stock is listed and traded on such date, or, if there are no such sales on that
date, then on the last preceding date on which such sales were reported; (ii) if
the Common Stock is not listed on any national securities exchange but is quoted
in an inter-dealer quotation system on a last-sale basis,
 

3


--------------------------------------------------------------------------------

 

the average between the closing bid price and ask price reported on such date,
or, if there is no such sale on that date, then on the last preceding date on
which a sale was reported; or (iii) if the Common Stock is not listed on a
national securities exchange or quoted in an inter-dealer quotation system on a
last-sale basis, the amount determined by the Committee in good faith to be the
fair market value of the Common Stock.
(z)   “Immediate Family Members” has the meaning given to such term in
Section 13(b)(ii) of the Plan.
(aa)   “Incentive Stock Option” means an Option which is designated by the
Committee as an incentive stock option as described in Section 422 of the Code
and otherwise meets the requirements set forth in the Plan.
(bb)   “Indemnifiable Person” has the meaning given to such term in Section 4(e)
of the Plan.
(cc)   “Non-Employee Director” means a member of the Board who is not an
employee of any member of the Company Group.
(dd)   “Nonqualified Stock Option” means an Option which is not designated by
the Committee as an Incentive Stock Option.
(ee)   “Option” means an Award granted under Section 7 of the Plan.
(ff)   “Option Period” has the meaning given to such term in Section 7(c)(ii) of
the Plan.
(gg)   “Other Equity-Based Award” means an Award that is not an Option,
Cash-Based Incentive Award, Restricted Stock or Restricted Stock Unit, that is
granted under Section 9 of the Plan and is (i) payable by delivery of Common
Stock and/or (ii) measured by reference to the value of Common Stock.
(hh)   “Outstanding Common Stock” means the then-outstanding shares of Common
Stock, taking into account as outstanding for this purpose such Common Stock
issuable upon the exercise of options or warrants, the conversion of convertible
stock or debt, the exercise of any similar right to acquire such Common Stock,
and the exercise or settlement of then-outstanding Awards (or similar awards
under any prior incentive plans maintained by the Company).
(ii)   “Outstanding Company Voting Securities” means the combined voting power
of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors.
(jj)   “Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Award pursuant to the
Plan.
(kk)   “Performance Conditions” means specific levels of performance of the
Company (and/or one or more members of the Company Group, divisions or
operational and/or business units, product lines, brands, business segments,
administrative departments, or any combination of the foregoing), which may be
determined in accordance with GAAP or on a non-GAAP basis on, without
limitation, the following measures: (i) net earnings, net income (before or
after taxes), or consolidated net income; (ii) basic or diluted earnings per
share (before or after taxes); (iii) net revenue or net revenue growth;
(iv) gross revenue or gross revenue growth, gross profit or gross profit growth;
(v) net operating profit (before or after taxes); (vi) return measures
(including, but not limited to, return on investment, assets, capital, employed
capital, invested capital, equity, or sales); (vii) cash flow measures
(including, but not limited to, operating cash flow, free cash flow, or cash
flow return on capital), which may be but are not required to be measured on a
per share basis; (viii) actual or adjusted earnings before or after interest,
taxes, depreciation, and/or amortization (including EBIT and EBITDA); (ix) gross
or net operating margins; (x) productivity ratios; (xi) share price (including,
but not limited to, growth measures and total stockholder return); (xii) expense
targets or cost reduction goals, general and administrative expense savings;
(xiii) operating efficiency; (xiv) objective measures of customer/client
satisfaction; (xv) working capital targets; (xvi) measures of economic value
added or other ‘value creation’ metrics; (xvii) enterprise value; (xviii) sales;
(xix) stockholder return; (xx) customer/client retention; (xxi) competitive
market metrics; (xxii) employee retention; (xxiii) objective measures of
personal targets, goals, or completion of projects (including, but not limited
to, succession and hiring projects, completion of specific acquisitions,
dispositions, reorganizations, or other corporate transactions or
capital-raising transactions, expansions of specific business operations, and
meeting divisional
 

4


--------------------------------------------------------------------------------

 

or project budgets); (xxiv) comparisons of continuing operations to other
operations; (xxv) market share; (xxvi) cost of capital, debt leverage, year-end
cash position or book value; (xxvii) strategic objectives; (xxviii) gross or net
authorizations; (xxix) backlog; or (xxx) any combination of the foregoing. Any
one or more of the aforementioned performance criteria may be stated as
a percentage of another performance criteria, or used on an absolute or relative
basis to measure the performance of one or more members of the Company Group as
a whole or any divisions or operational and/or business units, product lines,
brands, business segments, or administrative departments of the Company and/or
one or more members of the Company Group or any combination thereof, as the
Committee may deem appropriate, or any of the above performance criteria may be
compared to the performance of a selected group of comparison companies, or a
published or special index that the Committee, in its sole discretion, deems
appropriate, or as compared to various stock market indices.
(ll)   “Permitted Transferee” has the meaning given to such term in
Section 13(b)(ii) of the Plan.
(mm)   “Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).
(nn)   “Plan” means this Churchill Capital Corp III 2020 Omnibus Incentive Plan,
as it may be amended and/or restated from time to time.
(oo)   “Plan Share Reserve” has the meaning given to such term in Section 6(a)
of the Plan.
(pp)   “Qualifying Director” means a Person who is, with respect to actions
intended to obtain an exemption from Section 16(b) of the Exchange Act pursuant
to Rule 16b-3 under the Exchange Act, a “non-employee director” within the
meaning of Rule 16b-3 under the Exchange Act.
(qq)   “Restricted Period” means the period of time determined by the Committee
during which an Award is subject to restrictions, including vesting conditions.
(rr)   “Restricted Stock” means Common Stock, subject to certain specified
restrictions (which may include, without limitation, a requirement that the
Participant remain continuously employed or provide continuous services for a
specified period of time), granted under Section 8 of the Plan.
(ss)   “Restricted Stock Unit” means an unfunded and unsecured promise to
deliver shares of Common Stock, cash, other securities or other property,
subject to certain restrictions (which may include, without limitation, a
requirement that the Participant remain continuously employed or provide
continuous services for a specified period of time), granted under Section 8 of
the Plan.
(tt)   “Securities Act” means the Securities Act of 1933, as amended, and any
successor thereto. Reference in the Plan to any section of (or rule promulgated
under) the Securities Act shall be deemed to include any rules, regulations or
other interpretative guidance under such section or rule, and any amendments or
successor provisions to such section, rules, regulations or guidance.
(uu)   “Service Recipient” means, with respect to a Participant holding a given
Award, the member of the Company Group by which the original recipient of such
Award is, or following a Termination was most recently, principally employed or
to which such original recipient provides, or following a Termination was most
recently providing, services, as applicable.
(vv)   “SAR Base Price” means, as to any Stock Appreciation Right, the price per
share of Common Stock designated as the base value above which appreciation in
value is measured.
(ww)   “Stock Appreciation Right” or “SAR” means an Other-Equity Based Award
designated in an applicable Award Agreement as a stock appreciation right.
(xx)   “Sub-Plans” means any sub-plan to the Plan that has been adopted by the
Board or the Committee for the purpose of permitting or facilitating the
offering of Awards to employees of certain Designated Foreign Subsidiaries or
otherwise outside the jurisdiction of the United States of America, with each
such Sub-Plan designed to comply with Applicable Law in such foreign
jurisdictions. Although any Sub-Plan may be designated a separate and
independent plan from the Plan in order to comply with Applicable Law, the
 

5


--------------------------------------------------------------------------------

 

Plan Share Reserve and the other limits specified in Section 6(a) of the Plan
shall apply in the aggregate to the Plan and any Sub-Plan adopted hereunder.
(yy)   “Subsidiary” means, with respect to any specified Person:
(i)   any corporation, association or other business entity of which more than
50% of the total voting power of shares of such entity’s voting securities
(without regard to the occurrence of any contingency and after giving effect to
any voting agreement or stockholders’ agreement that effectively transfers
voting power) is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person (or a
combination thereof); and
(ii)   any partnership (or any comparable foreign entity) (A) the sole general
partner (or functional equivalent thereof) or the managing general partner of
which is such Person or Subsidiary of such Person or (B) the only general
partners (or functional equivalents thereof) of which are that Person or one or
more Subsidiaries of that Person (or any combination thereof).
(zz)   “Substitute Awards” has the meaning given to such term in Section 6(e) of
the Plan.
(aaa)   “Termination” means the termination of a Participant’s employment or
service, as applicable, with the Service Recipient for any reason (including
death or Disability).
3.   Effective Date; Duration.   The Plan shall be effective as of the Effective
Date. The expiration date of the Plan, on and after which date no Awards may be
granted hereunder, shall be the 10th anniversary of the Effective Date;
provided, however, that such expiration shall not affect Awards then
outstanding, and the terms and conditions of the Plan shall continue to apply to
such Awards.
4.   Administration.
(a)   General.   The Committee shall administer the Plan. To the extent required
to comply with the provisions of Rule 16b-3 promulgated under the Exchange Act
(if the Board is not acting as the Committee under the Plan) it is intended that
each member of the Committee shall, at the time such member takes any action
with respect to an Award under the Plan that is intended to qualify for the
exemptions provided by Rule 16b-3 promulgated under the Exchange Act be a
Qualifying Director. However, the fact that a Committee member shall fail to
qualify as a Qualifying Director shall not invalidate any Award granted by the
Committee that is otherwise validly granted under the Plan.
(b)   Committee Authority.   Subject to the provisions of the Plan and
Applicable Law, the Committee shall have the sole and plenary authority, in
addition to other express powers and authorizations conferred on the Committee
by the Plan, to (i) designate Participants; (ii) determine the type or types of
Awards to be granted to a Participant; (iii) determine the number of shares of
Common Stock to be covered by, or with respect to which payments, rights, or
other matters are to be calculated in connection with, Awards; (iv) determine
the terms and conditions of any Award; (v) determine whether, to what extent,
and under what circumstances Awards may be settled in, or exercised for, cash,
shares of Common Stock, other securities, other Awards or other property, or
canceled, forfeited, or suspended and the method or methods by which Awards may
be settled, exercised, canceled, forfeited, or suspended; (vi) determine
whether, to what extent, and under what circumstances the delivery of cash,
shares of Common Stock, other securities, other Awards, or other property and
other amounts payable with respect to an Award shall be deferred either
automatically or at the election of the Participant or of the Committee;
(vii) interpret, administer, reconcile any inconsistency in, correct any defect
in and/or supply any omission in the Plan and any instrument or agreement
relating to, or Award granted under, the Plan; (viii) establish, amend, suspend,
or waive any rules and regulations and appoint such agents as the Committee
shall deem appropriate for the proper administration of the Plan; (ix) adopt
Sub-Plans; and (x) make any other determination and take any other action that
the Committee deems necessary or desirable for the administration of the Plan.
(c)   Delegation.   Except to the extent prohibited by Applicable Law, the
Committee may allocate all or any portion of its responsibilities and powers to
any one or more of its members and may delegate all or any part of its
responsibilities and powers to any Person or Persons selected by it. Any such
allocation or delegation may be revoked by the Committee at any time. Without
limiting the generality
 

6


--------------------------------------------------------------------------------

 

of the foregoing, the Committee may delegate to one or more officers of any
member of the Company Group, the authority to act on behalf of the Committee
with respect to any matter, right, obligation, or election which is the
responsibility of, or which is allocated to, the Committee herein, and which may
be so delegated in accordance with Applicable Law, except with respect to grants
of Awards to Persons (i) who are Non-Employee Directors, or (ii) who are subject
to Section 16 of the Exchange Act.
(d)   Finality of Decisions.   Unless otherwise expressly provided in the Plan,
all designations, determinations, interpretations, and other decisions under or
with respect to the Plan, any Award or any Award Agreement shall be within the
sole discretion of the Committee, may be made at any time and shall be final,
conclusive and binding upon all Persons, including, without limitation, any
member of the Company Group, any Participant, any holder or beneficiary of any
Award, and any stockholder of the Company.
(e)   Indemnification.   No member of the Board or the Committee or any employee
or agent of any member of the Company Group (each such Person, an “Indemnifiable
Person”) shall be liable for any action taken or omitted to be taken or any
determination made with respect to the Plan or any Award hereunder (unless
constituting fraud or a willful criminal act or omission). Each Indemnifiable
Person shall be indemnified and held harmless by the Company against and from
any loss, cost, liability, or expense (including attorneys’ fees) that may be
imposed upon or incurred by such Indemnifiable Person in connection with or
resulting from any action, suit or proceeding to which such Indemnifiable Person
may be a party or in which such Indemnifiable Person may be involved by reason
of any action taken or omitted to be taken or determination made with respect to
the Plan or any Award hereunder and against and from any and all amounts paid by
such Indemnifiable Person with the Company’s approval, in settlement thereof, or
paid by such Indemnifiable Person in satisfaction of any judgment in any such
action, suit or proceeding against such Indemnifiable Person, and the Company
shall advance to such Indemnifiable Person any such expenses promptly upon
written request (which request shall include an undertaking by the Indemnifiable
Person to repay the amount of such advance if it shall ultimately be determined,
as provided below, that the Indemnifiable Person is not entitled to be
indemnified); provided, that the Company shall have the right, at its own
expense, to assume and defend any such action, suit or proceeding and once the
Company gives notice of its intent to assume the defense, the Company shall have
sole control over such defense with counsel of the Company’s choice. The
foregoing right of indemnification shall not be available to an Indemnifiable
Person to the extent that a final judgment or other final adjudication (in
either case not subject to further appeal) binding upon such Indemnifiable
Person determines that the acts, omissions or determinations of such
Indemnifiable Person giving rise to the indemnification claim resulted from such
Indemnifiable Person’s fraud or willful criminal act or omission or that such
right of indemnification is otherwise prohibited by Applicable Law or by the
organizational documents of any member of the Company Group. The foregoing right
of indemnification shall not be exclusive of or otherwise supersede any other
rights of indemnification to which such Indemnifiable Persons may be entitled
under (i) the organizational documents of any member of the Company Group,
(ii) pursuant to Applicable Law, (iii) an individual indemnification agreement
or contract or otherwise, or (iv) any other power that the Company may have to
indemnify such Indemnifiable Persons or hold such Indemnifiable Persons
harmless.
(f)   Board Authority.   Notwithstanding anything to the contrary contained in
the Plan, the Board may, in its sole discretion, at any time and from time to
time, grant Awards and administer the Plan with respect to such Awards. Any such
actions by the Board shall be subject to the applicable rules of the securities
exchange or inter-dealer quotation system on which the Common Stock is listed or
quoted. In any such case, the Board shall have all the authority granted to the
Committee under the Plan.
5.   Grants of Awards; Eligibility.   The Committee may, from time to time,
grant Awards to one or more Eligible Persons. Participation in the Plan shall be
limited to Eligible Persons.
 

7


--------------------------------------------------------------------------------

 

6.   Shares Subject to the Plan; Limitations.
(a)   Share Reserve.   Subject to Section 11 of the Plan, 85,850,000 shares of
Common Stock (the “Plan Share Reserve”) shall be available for Awards under the
Plan. Each Award granted under the Plan will reduce the Plan Share Reserve by
the number of shares of Common Stock underlying the Award.
(b)   Additional Limits.   Subject to Section 11 of the Plan, (i) no more than
the number of shares of Common Stock equal to the Plan Share Reserve may be
issued in the aggregate pursuant to the exercise of Incentive Stock Options
granted under the Plan; and (ii) during a single fiscal year, the number of
Awards eligible to be made to Non-Employee Director, taken together with any
cash fees paid to such Non-Employee Director during such fiscal year, shall not
exceed a total value of $1,500,000 (calculating the value of any such Awards
based on the grant date fair value of such Awards for financial reporting
purposes).
(c)   Share Counting.   Other than with respect to Substitute Awards, to the
extent that an Award expires or is canceled, forfeited, or terminated without
issuance to the Participant of the full number of shares of Common Stock to
which the Award related, the unissued shares underlying such Award will be
returned to the Plan Share Reserve and again be available for grant under the
Plan. Shares of Common Stock shall be deemed to have been issued in settlement
of Awards if the Fair Market Value equivalent of such shares is paid in cash;
provided, however, that no shares shall be deemed to have been issued in
settlement of a SAR, Other Equity-Based Award or Restricted Stock Unit that only
provides for settlement in, and settles only in, cash, or in respect of any
Cash-Based Incentive Award. Shares of Common Stock withheld in payment of the
Exercise Price or taxes relating to an Award and shares equal to the number of
shares of Common Stock surrendered in payment of any Exercise Price, SAR Base
Price, or taxes relating to an Award shall constitute shares of Common Stock
issued to the Participant and shall reduce the Plan Share Reserve.
(d)   Source of Shares.   Shares of Common Stock issued by the Company in
settlement of Awards may be authorized and unissued shares, shares of Common
Stock held in the treasury of the Company, shares of Common Stock purchased on
the open market or by private purchase or a combination of the foregoing.
(e)   Substitute Awards.   Awards may, in the sole discretion of the Committee,
be granted under the Plan in assumption of, or in substitution for, outstanding
awards previously granted by an entity directly or indirectly acquired by the
Company or with which the Company combines (“Substitute Awards”). Substitute
Awards shall not be counted against the Plan Share Reserve; provided, that
Substitute Awards issued in connection with the assumption of, or in
substitution for, outstanding options intended to qualify as “incentive stock
options” within the meaning of Section 422 of the Code shall be counted against
the aggregate number of shares of Common Stock available for Awards of Incentive
Stock Options under the Plan. Subject to applicable stock exchange requirements,
available shares under a stockholder-approved plan of an entity directly or
indirectly acquired by the Company or with which the Company combines (as
appropriately adjusted to reflect the acquisition or combination transaction)
may be used for Awards under the Plan and shall not reduce the number of shares
of Common Stock available for issuance under the Plan.
7.   Options.
(a)   General.   Each Option granted under the Plan shall be evidenced by an
Award Agreement, which agreement need not be the same for each Participant. Each
Option so granted shall be subject to the conditions set forth in this
Section 7, and to such other conditions not inconsistent with the Plan as may be
reflected in the applicable Award Agreement. All Options granted under the Plan
shall be Nonqualified Stock Options unless the applicable Award Agreement
expressly states that the Option is intended to be an Incentive Stock Option.
Incentive Stock Options shall be granted only to Eligible Persons who are
employees of a member of the Company Group, and no Incentive Stock Option shall
be granted to any Eligible Person who is ineligible to receive an Incentive
Stock Option under the Code. No Option shall be treated as an Incentive Stock
Option unless the Plan has been approved by the stockholders of the Company in a
manner intended to comply with the stockholder approval requirements of
Section 422(b)(1) of the Code; provided, that any Option intended to be an
Incentive
 

8


--------------------------------------------------------------------------------

 

Stock Option shall not fail to be effective solely on account of a failure to
obtain such approval, but rather such Option shall be treated as a Nonqualified
Stock Option unless and until such approval is obtained. In the case of an
Incentive Stock Option, the terms and conditions of such grant shall be subject
to, and comply with, such rules as may be prescribed by Section 422 of the Code.
If for any reason an Option intended to be an Incentive Stock Option (or any
portion thereof) shall not qualify as an Incentive Stock Option, then, to the
extent of such nonqualification, such Option or portion thereof shall be
regarded as a Nonqualified Stock Option appropriately granted under the Plan.
(b)   Exercise Price.   Except as otherwise provided by the Committee in the
case of Substitute Awards, the exercise price (“Exercise Price”) per share of
Common Stock for each Option shall not be less than 100% of the Grant Date Fair
Market Value of such share; provided, however, that in the case of an Incentive
Stock Option granted to an employee who, at the time of the grant of such
Option, owns stock representing more than 10% of the voting power of all classes
of stock of any member of the Company Group, the Exercise Price per share shall
be no less than 110% of the Grant Date Fair Market Value per share.
(c)   Vesting and Expiration; Termination.
(i)   Options shall vest and become exercisable in such manner and on such date
or dates or upon such event or events as determined by the Committee, including,
without limitation, satisfaction of Performance Conditions; provided, however,
that notwithstanding any such vesting dates or events, the Committee may in its
sole discretion accelerate the vesting of any Options at any time and for any
reason.
(ii)   Options shall expire upon a date determined by the Committee, not to
exceed 10 years from the Date of Grant (the “Option Period”); provided, that if
the Option Period (other than in the case of an Incentive Stock Option) would
expire at a time when trading in the shares of Common Stock is prohibited by the
Company’s insider trading policy (or Company-imposed “blackout period”), then
the Option Period shall be automatically extended until the 30th day following
the expiration of such prohibition. Notwithstanding the foregoing, in no event
shall the Option Period exceed five years from the Date of Grant in the case of
an Incentive Stock Option granted to a Participant who on the Date of Grant owns
stock representing more than 10% of the voting power of all classes of stock of
any member of the Company Group.
(iii)   Unless otherwise provided by the Committee, whether in an Award
Agreement or otherwise, in the event of: (A) a Participant’s Termination by the
Service Recipient for Cause, all outstanding Options granted to such Participant
shall immediately terminate and expire; (B) a Participant’s Termination due to
death or Disability, each outstanding unvested Option granted to such
Participant shall immediately terminate and expire, and each outstanding vested
Option shall remain exercisable for one year thereafter (but in no event beyond
the expiration of the Option Period); and (C) a Participant’s Termination for
any other reason, each outstanding unvested Option granted to such Participant
shall immediately terminate and expire, and each outstanding vested Option shall
remain exercisable for 90 days thereafter (but in no event beyond the expiration
of the Option Period).
(d)   Method of Exercise and Form of Payment.   No shares of Common Stock shall
be issued pursuant to any exercise of an Option until payment in full of the
Exercise Price therefor is received by the Company and the Participant has paid
to the Company an amount equal to any Federal, state, local and non-U.S. income,
employment and any other applicable taxes that are statutorily required to be
withheld as determined in accordance with Section 13(d) hereof. Options which
have become exercisable may be exercised by delivery of written or electronic
notice of exercise to the Company (or telephonic instructions to the extent
provided by the Committee) in accordance with the terms of the Option
accompanied by payment of the Exercise Price. The Exercise Price shall be
payable: (i) in cash, check, cash equivalent and/or shares of Common Stock
valued at the Fair Market Value at the time the Option is exercised (including,
pursuant to procedures approved by the Committee, by means of attestation of
ownership of a sufficient number of shares of Common Stock in lieu of actual
issuance of such shares to the Company); provided, that such shares of Common
Stock are not subject to any pledge or other security interest and have been
held by the Participant for at least six months (or such
 

9


--------------------------------------------------------------------------------

 

other period as established from time to time by the Committee in order to avoid
adverse accounting treatment applying generally accepted accounting principles
(“GAAP”)); or (ii) by such other method as the Committee may permit, in its sole
discretion, including, without limitation (A) in other property having a fair
market value on the date of exercise equal to the Exercise Price; (B) if there
is a public market for the shares of Common Stock at such time, by means of a
broker-assisted “cashless exercise” pursuant to which the Company is delivered
(including telephonically to the extent permitted by the Committee) a copy of
irrevocable instructions to a stockbroker to sell the shares of Common Stock
otherwise issuable upon the exercise of the Option and to deliver promptly to
the Company an amount equal to the Exercise Price; or (C) a “net exercise”
procedure effected by withholding the minimum number of shares of Common Stock
otherwise issuable in respect of an Option that are needed to pay the Exercise
Price and any Federal, state, local and non-U.S. income, employment and any
other applicable taxes that are statutorily required to be withheld as
determined in accordance with Section 13(d) hereof. Any fractional shares of
Common Stock shall be settled in cash.
(e)   Notification upon Disqualifying Disposition of an Incentive Stock
Option.   Each Participant awarded an Incentive Stock Option under the Plan
shall notify the Company in writing immediately after the date the Participant
makes a disqualifying disposition of any shares of Common Stock acquired
pursuant to the exercise of such Incentive Stock Option. A disqualifying
disposition is any disposition (including, without limitation, any sale) of such
shares of Common Stock before the later of (i) the date that is two years after
the Date of Grant of the Incentive Stock Option or (ii) the date that is one
year after the date of exercise of the Incentive Stock Option. The Company may,
if determined by the Committee and in accordance with procedures established by
the Committee, retain possession, as agent for the applicable Participant, of
any shares of Common Stock acquired pursuant to the exercise of an Incentive
Stock Option until the end of the period described in the preceding sentence,
subject to complying with any instructions from such Participant as to the sale
of such shares of Common Stock.
(f)   Compliance With Laws, etc.   Notwithstanding the foregoing, in no event
shall a Participant be permitted to exercise an Option in a manner which the
Committee determines would violate the Sarbanes-Oxley Act of 2002, as it may be
amended from time to time, or any other Applicable Law.
8.   Restricted Stock and Restricted Stock Units.
(a)   General.   Each grant of Restricted Stock and Restricted Stock Units shall
be evidenced by an Award Agreement. Each Restricted Stock and Restricted Stock
Unit so granted shall be subject to the conditions set forth in this Section 8,
and to such other conditions not inconsistent with the Plan as may be reflected
in the applicable Award Agreement.
(b)   Stock Certificates and Book-Entry; Escrow or Similar Arrangement.   Upon
the grant of Restricted Stock, the Committee shall cause a stock certificate
registered in the name of the Participant to be issued or shall cause share(s)
of Common Stock to be registered in the name of the Participant and held in
book-entry form subject to the Company’s directions and, if the Committee
determines that the Restricted Stock shall be held by the Company or in escrow
rather than issued to the Participant pending the release of the applicable
restrictions, the Committee may require the Participant to additionally execute
and deliver to the Company (i) an escrow agreement satisfactory to the
Committee, if applicable and (ii) the appropriate stock power (endorsed in
blank) with respect to the Restricted Stock covered by such agreement. Subject
to the restrictions set forth in this Section 8, Section 13(b) of the Plan and
the applicable Award Agreement, a Participant generally shall have the rights
and privileges of a stockholder as to shares of Restricted Stock, including,
without limitation, the right to vote such Restricted Stock. To the extent
shares of Restricted Stock are forfeited, any stock certificates issued to the
Participant evidencing such shares shall be returned to the Company, and all
rights of the Participant to such shares and as a stockholder with respect
thereto shall terminate without further obligation on the part of the Company. A
Participant shall have no rights or privileges as a stockholder as to Restricted
Stock Units.
(c)   Vesting; Termination.
(i)   Restricted Stock and Restricted Stock Units shall vest, and any applicable
Restricted Period shall lapse, in such manner and on such date or dates or upon
such event or events as
 

10


--------------------------------------------------------------------------------

 

determined by the Committee, including, without limitation, satisfaction of
Performance Conditions; provided, however, that, notwithstanding any such dates
or events, the Committee may, in its sole discretion, accelerate the vesting of
any Restricted Stock or Restricted Stock Unit or the lapsing of any applicable
Restricted Period at any time and for any reason.
(ii)   Unless otherwise provided by the Committee, whether in an Award Agreement
or otherwise, in the event of a Participant’s Termination for any reason prior
to the time that such Participant’s Restricted Stock or Restricted Stock Units,
as applicable, have vested, (A) all vesting with respect to such Participant’s
Restricted Stock or Restricted Stock Units, as applicable, shall cease and
(B) unvested shares of Restricted Stock and unvested Restricted Stock Units, as
applicable, shall be forfeited to the Company by the Participant for no
consideration as of the date of such Termination.
(d)   Issuance of Restricted Stock and Settlement of Restricted Stock Units.
(i)   Upon the expiration of the Restricted Period with respect to any shares of
Restricted Stock, the restrictions set forth in the applicable Award Agreement
shall be of no further force or effect with respect to such shares, except as
set forth in the applicable Award Agreement. If an escrow arrangement is used,
upon such expiration, the Company shall issue to the Participant, or the
Participant’s beneficiary, without charge, the stock certificate (or, if
applicable, a notice evidencing a book-entry notation) evidencing the shares of
Restricted Stock which have not then been forfeited and with respect to which
the Restricted Period has expired (rounded down to the nearest full share).
(ii)   Unless otherwise provided by the Committee in an Award Agreement or
otherwise, upon the expiration of the Restricted Period with respect to any
outstanding Restricted Stock Units, the Company shall issue to the Participant
or the Participant’s beneficiary, without charge, one share of Common Stock (or
other securities or other property, as applicable) for each such outstanding
Restricted Stock Unit; provided, however, that the Committee may, in its sole
discretion, elect to (A) pay cash or part cash and part shares of Common Stock
in lieu of issuing only shares of Common Stock in respect of such Restricted
Stock Units; or (B) defer the issuance of shares of Common Stock (or cash or
part cash and part shares of Common Stock, as the case may be) beyond the
expiration of the Restricted Period if such extension would not cause adverse
tax consequences under Section 409A of the Code. If a cash payment is made in
lieu of issuing shares of Common Stock in respect of such Restricted Stock
Units, the amount of such payment shall be equal to the Fair Market Value per
share of the Common Stock as of the date on which the Restricted Period lapsed
with respect to such Restricted Stock Units.
(e)   Legends on Restricted Stock.   Each certificate, if any, or book entry
representing Restricted Stock awarded under the Plan, if any, shall bear a
legend or book entry notation substantially in the form of the following, in
addition to any other information the Company deems appropriate, until the lapse
of all restrictions with respect to such shares of Common Stock:
TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE CHURCHILL CAPITAL CORP III 2020 OMNIBUS INCENTIVE
PLAN AND A RESTRICTED STOCK AWARD AGREEMENT BETWEEN CHURCHILL CAPITAL CORP III
AND THE PARTICIPANT. A COPY OF SUCH PLAN AND AWARD AGREEMENT IS ON FILE AT THE
PRINCIPAL EXECUTIVE OFFICES OF CHURCHILL CAPITAL CORP III
9.   Other Equity-Based Awards.   The Committee may grant Other Equity-Based
Awards under the Plan to Eligible Persons, alone or in tandem with other Awards,
in such amounts and dependent on such conditions as the Committee shall from
time to time in its sole discretion determine, including, without limitation,
satisfaction of Performance Conditions. Each Other Equity-Based Award granted
under the Plan shall be evidenced by an Award Agreement and shall be subject to
such conditions not inconsistent with the Plan as may be reflected in the
applicable Award Agreement.
10.   Cash-Based Incentive Awards.   The Committee may grant Cash-Based
Incentive Awards under the Plan to any Eligible Person, in such amounts and
dependent on such conditions as the Committee shall
 

11


--------------------------------------------------------------------------------

 

from time to time in its sole discretion determine, including, without
limitation, satisfaction of Performance Conditions. Each Cash-Based Incentive
Award granted under the Plan shall be evidenced in such form as the Committee
may determine from time to time.
11.   Changes in Capital Structure and Similar Events.   Notwithstanding any
other provision in the Plan to the contrary, the following provisions shall
apply to all Awards granted hereunder (other than Cash-Based Incentive Awards):
(a)   General.   In the event of (i) any dividend (other than regular cash
dividends) or other distribution (whether in the form of cash, shares of Common
Stock, other securities or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, split-off,
spin-off, combination, repurchase or exchange of shares of Common Stock or other
securities of the Company, issuance of warrants or other rights to acquire
shares of Common Stock or other securities of the Company, or other similar
corporate transaction or event that affects the shares of Common Stock
(including a Change in Control); or (ii) unusual or nonrecurring events
affecting the Company, including changes in applicable rules, rulings,
regulations or other requirements, that the Committee determines, in its sole
discretion, could result in substantial dilution or enlargement of the rights
intended to be granted to, or available for, Participants (any event in (i) or
(ii), an “Adjustment Event”), the Committee shall, in respect of any such
Adjustment Event, make such proportionate substitution or adjustment, if any, as
it deems equitable, to any or all of (A) the Plan Share Reserve, or any other
limit applicable under the Plan with respect to the number of Awards which may
be granted hereunder; (B) the number of shares of Common Stock or other
securities of the Company (or number and kind of other securities or other
property) which may be issued in respect of Awards or with respect to which
Awards may be granted under the Plan or any Sub-Plan; and (C) the terms of any
outstanding Award, including, without limitation, (I) the number of shares of
Common Stock or other securities of the Company (or number and kind of other
securities or other property) subject to outstanding Awards or to which
outstanding Awards relate; (II) the Exercise Price or SAR Base Price with
respect to any Option or SAR, as applicable, or any amount payable as a
condition of issuance of shares of Common Stock (in the case of any other
Award); or (III) any applicable performance measures; provided, that in the case
of any “equity restructuring” (within the meaning of the Financial Accounting
Standards Board Accounting Standards Codification Topic 718 (or any successor
pronouncement thereto)), the Committee shall make an equitable or proportionate
adjustment to outstanding Awards to reflect such equity restructuring.
(b)   Change in Control.   Without limiting the foregoing, in connection with
any Adjustment Event that is a Change in Control, the Committee may, in its sole
discretion, provide for any one or more of the following:
(i)   substitution or assumption of, acceleration of the vesting of,
exercisability of, or lapse of restrictions on, any one or more outstanding
Awards; and
(ii)   cancellation of any one or more outstanding Awards and payment to the
holders of such Awards that are vested as of such cancellation (including,
without limitation, any Awards that would vest as a result of the occurrence of
such event but for such cancellation or for which vesting is accelerated by the
Committee in connection with such event pursuant to clause (i) above), the value
of such Awards, if any, as determined by the Committee (which value, if
applicable, may be based upon the price per share of Common Stock received or to
be received by other stockholders of the Company in such event), including,
without limitation, in the case of an outstanding Option or SAR, a cash payment
in an amount equal to the excess, if any, of the Fair Market Value (as of a date
specified by the Committee) of the shares of Common Stock subject to such Option
or SAR over the aggregate Exercise Price or SAR Base Price of such Option or SAR
(it being understood that, in such event, any Option or SAR having a per share
Exercise Price or SAR Base Price equal to, or in excess of, the Fair Market
Value of a share of Common Stock subject thereto may be canceled and terminated
without any payment or consideration therefor).
For purposes of clause (i) above, an award will be considered granted in
substitution of an Award if it has an equivalent value (as determined consistent
with clause (ii) above) with the original Award,
 

12


--------------------------------------------------------------------------------

 

whether designated in securities of the acquiror in such Change in Control
transaction (or an Affiliate thereof), or in cash or other property (including
in the same consideration that other stockholders of the Company receive in
connection with such Change in Control transaction), and retains the vesting
schedule applicable to the original Award.
Payments to holders pursuant to clause (ii) above shall be made in cash or, in
the sole discretion of the Committee, in the form of such other consideration
necessary for a Participant to receive property, cash, or securities (or
combination thereof) as such Participant would have been entitled to receive
upon the occurrence of the transaction if the Participant had been, immediately
prior to such transaction, the holder of the number of shares of Common Stock
covered by the Award at such time (less any applicable Exercise Price or SAR
Base Price).
(c)   Other Requirements.   Prior to any payment or adjustment contemplated
under this Section 11, the Committee may require a Participant to (i) represent
and warrant as to the unencumbered title to the Participant’s Awards; (ii) bear
such Participant’s pro rata share of any post-closing indemnity obligations, and
be subject to the same post-closing purchase price adjustments, escrow terms,
offset rights, holdback terms, and similar conditions as the other holders of
Common Stock, subject to any limitations or reductions as may be necessary to
comply with Section 409A of the Code; and (iii) deliver customary transfer
documentation as reasonably determined by the Committee.
(d)   Fractional Shares.   Any adjustment provided under this Section 11 may
provide for the elimination of any fractional share that might otherwise become
subject to an Award.
(e)   Binding Effect.   Any adjustment, substitution, determination of value or
other action taken by the Committee under this Section 11 shall be conclusive
and binding for all purposes.
12.   Amendments and Termination.
(a)   Amendment and Termination of the Plan.   The Board may amend, alter,
suspend, discontinue, or terminate the Plan or any portion thereof at any time;
provided, that no such amendment, alteration, suspension, discontinuance or
termination shall be made without stockholder approval if (i) such approval is
required under Applicable Law; (ii) it would materially increase the number of
securities which may be issued under the Plan (except for increases pursuant to
Section 6 or 11 of the Plan); or (iii) it would materially modify the
requirements for participation in the Plan; provided, further, that any such
amendment, alteration, suspension, discontinuance or termination that would
materially and adversely affect the rights of any Participant or any holder or
beneficiary of any Award theretofore granted shall not to that extent be
effective without the consent of the affected Participant, holder or
beneficiary. Notwithstanding the foregoing, no amendment shall be made to
Section 12(c) of the Plan without stockholder approval.
(b)   Amendment of Award Agreements.   The Committee may, to the extent
consistent with the terms of the Plan and any applicable Award Agreement, waive
any conditions or rights under, amend any terms of, or alter, suspend,
discontinue, cancel or terminate, any Award theretofore granted or the
associated Award Agreement, prospectively or retroactively (including after a
Participant’s Termination); provided, that, other than pursuant to Section 11,
any such waiver, amendment, alteration, suspension, discontinuance, cancellation
or termination that would materially and adversely affect the rights of any
Participant with respect to any Award theretofore granted shall not to that
extent be effective without the consent of the affected Participant.
(c)   No Repricing.   Notwithstanding anything in the Plan to the contrary,
without stockholder approval, except as otherwise permitted under Section 11 of
the Plan, (i) no amendment or modification may reduce the Exercise Price of any
Option or the SAR Base Price of any SAR; (ii) the Committee may not cancel any
outstanding Option or SAR and replace it with a new Option or SAR (with a lower
Exercise Price or SAR Base Price, as the case may be) or other Award or cash
payment that is greater than the intrinsic value (if any) of the cancelled
Option or SAR; and (iii) the Committee may not take any other action which is
considered a “repricing” for purposes of the stockholder approval rules of any
securities exchange or inter-dealer quotation system on which the securities of
the Company are listed or quoted.
 

13


--------------------------------------------------------------------------------

 

13.   General.
(a)   Award Agreements.   Each Award (other than a Cash-Based Incentive Award)
under the Plan shall be evidenced by an Award Agreement, which shall be
delivered to the Participant to whom such Award was granted and shall specify
the terms and conditions of the Award and any rules applicable thereto,
including, without limitation, the effect on such Award of the death, Disability
or Termination of a Participant, or of such other events as may be determined by
the Committee. For purposes of the Plan, an Award Agreement may be in any such
form (written or electronic) as determined by the Committee (including, without
limitation, a Board or Committee resolution, an employment agreement, a notice,
a certificate or a letter) evidencing the Award. The Committee need not require
an Award Agreement to be signed by the Participant or a duly authorized
representative of the Company.
(b)   Nontransferability.
(i)   Each Award shall be exercisable only by such Participant to whom such
Award was granted during the Participant’s lifetime, or, if permissible under
Applicable Law, by the Participant’s legal guardian or representative. No Award
may be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant (unless such transfer is specifically required
pursuant to a domestic relations order or by Applicable Law) other than by will
or by the laws of descent and distribution and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against any member of the Company Group; provided, that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.
(ii)   Notwithstanding the foregoing, the Committee may, in its sole discretion,
permit Awards (other than Incentive Stock Options) to be transferred by a
Participant, without consideration, subject to such rules as the Committee may
adopt consistent with any applicable Award Agreement to preserve the purposes of
the Plan, to (A) any person who is a “family member” of the Participant, as such
term is used in the instructions to Form S-8 under the Securities Act or any
successor form of registration statement promulgated by the Securities and
Exchange Commission (collectively, the “Immediate Family Members”); (B) a trust
solely for the benefit of the Participant and the Participant’s Immediate Family
Members; (C) a partnership or limited liability company whose only partners or
stockholders are the Participant and the Participant’s Immediate Family Members;
or (D) a beneficiary to whom donations are eligible to be treated as “charitable
contributions” for federal income tax purposes (each transferee described in
clauses (A), (B), (C) and (D) above is hereinafter referred to as a “Permitted
Transferee”); provided, that the Participant gives the Committee advance written
notice describing the terms and conditions of the proposed transfer and the
Committee notifies the Participant in writing that such a transfer would comply
with the requirements of the Plan.
(iii)   The terms of any Award transferred in accordance with clause (ii) above
shall apply to the Permitted Transferee and any reference in the Plan, or in any
applicable Award Agreement, to a Participant shall be deemed to refer to the
Permitted Transferee, except that (A) Permitted Transferees shall not be
entitled to transfer any Award, other than by will or the laws of descent and
distribution; (B) Permitted Transferees shall not be entitled to exercise any
transferred Option unless there shall be in effect a registration statement on
an appropriate form covering the shares of Common Stock to be acquired pursuant
to the exercise of such Option if the Committee determines, consistent with any
applicable Award Agreement, that such a registration statement is necessary or
appropriate; (C) neither the Committee nor the Company shall be required to
provide any notice to a Permitted Transferee, whether or not such notice is or
would otherwise have been required to be given to the Participant under the Plan
or otherwise; and (D) the consequences of a Participant’s Termination under the
terms of the Plan and the applicable Award Agreement shall continue to be
applied with respect to the Participant, including, without limitation, that an
Option shall be exercisable by the Permitted Transferee only to the extent, and
for the periods, specified in the Plan and the applicable Award Agreement.
 

14


--------------------------------------------------------------------------------

 

(c)   Dividends and Dividend Equivalents.
(i)   The Committee may, in its sole discretion, provide a Participant as part
of an Award with dividends, dividend equivalents, or similar payments in respect
of Awards, payable in cash, shares of Common Stock, other securities, other
Awards or other property, on a current or deferred basis, on such terms and
conditions as may be determined by the Committee in its sole discretion,
including, without limitation, payment directly to the Participant, withholding
of such amounts by the Company subject to vesting of the Award or reinvestment
in additional shares of Common Stock, Restricted Stock or other Awards.
(ii)   Without limiting the foregoing, unless otherwise provided in the Award
Agreement, any dividend otherwise payable in respect of any share of Restricted
Stock that remains subject to vesting conditions at the time of payment of such
dividend shall be retained by the Company and remain subject to the same vesting
conditions as the share of Restricted Stock to which the dividend relates and
shall be delivered (without interest) to the Participant within 15 days
following the date on which such restrictions on such Restricted Stock lapse
(and the right to any such accumulated dividends shall be forfeited upon the
forfeiture of the Restricted Stock to which such dividends relate).
(iii)   To the extent provided in an Award Agreement, the holder of outstanding
Restricted Stock Units shall be entitled to be credited with dividend equivalent
payments (upon the payment by the Company of dividends on shares of Common
Stock) either in cash or, in the sole discretion of the Committee, in shares of
Common Stock having a Fair Market Value equal to the amount of such dividends
(and interest may, in the sole discretion of the Committee, be credited on the
amount of cash dividend equivalents at a rate and subject to such terms as
determined by the Committee), which accumulated dividend equivalents (and
interest thereon, if applicable) shall be payable at the same time as the
underlying Restricted Stock Units are settled following the date on which the
Restricted Period lapses with respect to such Restricted Stock Units, and if
such Restricted Stock Units are forfeited, the Participant shall have no right
to such dividend equivalent payments (or interest thereon, if applicable).
(d)   Tax Withholding.
(i)   A Participant shall be required to pay to the Company or one or more of
its Subsidiaries, as applicable, an amount in cash (by check or wire transfer)
equal to the aggregate amount of any income, employment and/or other applicable
taxes that are statutorily required to be withheld in respect of an Award.
Alternatively, the Company or any of its Subsidiaries may elect, in its sole
discretion, to satisfy this requirement by withholding such amount from any cash
compensation or other cash amounts owing to a Participant.
(ii)   Without limiting the foregoing, the Committee may (but is not obligated
to), in its sole discretion, permit or require a Participant to satisfy, all or
any portion of the minimum income, employment and/or other applicable taxes that
are statutorily required to be withheld with respect to an Award by (A) the
delivery of shares of Common Stock (which are not subject to any pledge or other
security interest) that have been both held by the Participant and vested for at
least six months (or such other period as established from time to time by the
Committee in order to avoid adverse accounting treatment under applicable
accounting standards) having an aggregate Fair Market Value equal to such
minimum statutorily required withholding liability (or portion thereof); or
(B) having the Company withhold from the shares of Common Stock otherwise
issuable or deliverable to, or that would otherwise be retained by, the
Participant upon the grant, exercise, vesting or settlement of the Award, as
applicable, a number of shares of Common Stock with an aggregate Fair Market
Value equal to an amount, subject to clause (iii) below, not in excess of such
minimum statutorily required withholding liability (or portion thereof).
(iii)   The Committee, subject to its having considered the applicable
accounting impact of any such determination, has full discretion to allow
Participants to satisfy, in whole or in part, any additional income, employment
and/or other applicable taxes payable by them with respect to an Award by
electing to have the Company withhold from the shares of Common Stock otherwise
 

15


--------------------------------------------------------------------------------

 

issuable or deliverable to, or that would otherwise be retained by, a
Participant upon the grant, exercise, vesting or settlement of the Award, as
applicable, shares of Common Stock having an aggregate Fair Market Value that is
greater than the applicable minimum required statutory withholding liability
(but such withholding may in no event be in excess of the maximum statutory
withholding amount(s) in a Participant’s relevant tax jurisdictions).
(e)   No Claim to Awards; No Rights to Continued Employment; Waiver.   No
employee of any member of the Company Group, or other Person, shall have any
claim or right to be granted an Award under the Plan or, having been selected
for the grant of an Award, to be selected for a grant of any other Award. There
is no obligation for uniformity of treatment of Participants or holders or
beneficiaries of Awards. The terms and conditions of Awards and the Committee’s
determinations and interpretations with respect thereto need not be the same
with respect to each Participant and may be made selectively among Participants,
whether or not such Participants are similarly situated. Neither the Plan nor
any action taken hereunder shall be construed as giving any Participant any
right to be retained in the employ or service of the Service Recipient or any
other member of the Company Group, nor shall it be construed as giving any
Participant any rights to continued service on the Board. The Service Recipient
or any other member of the Company Group may at any time dismiss a Participant
from employment or discontinue any consulting relationship, free from any
liability or any claim under the Plan, unless otherwise expressly provided in
the Plan or any Award Agreement. By accepting an Award under the Plan, a
Participant shall thereby be deemed to have waived any claim to continued
exercise or vesting of an Award or to damages or severance entitlement related
to non-continuation of the Award beyond the period provided under the Plan or
any Award Agreement, except to the extent of any provision to the contrary in
any written employment contract or other agreement between the Service Recipient
and/or any member of the Company Group and the Participant, whether any such
agreement is executed before, on or after the Date of Grant.
(f)   International Participants.   With respect to Participants who reside or
work outside of the United States of America, the Committee may, in its sole
discretion, amend the terms of the Plan and create or amend Sub-Plans or amend
outstanding Awards with respect to such Participants in order to permit or
facilitate participation in the Plan by such Participants, conform such terms
with the requirements of Applicable Law or to obtain more favorable tax or other
treatment for a Participant or any member of the Company Group.
(g)   Designation and Change of Beneficiary.   To the extent permitted by the
Company, each Participant may file with the Committee a written designation of
one or more Persons as the beneficiary(ies) who shall be entitled to receive the
amounts payable with respect to an Award, if any, due under the Plan upon the
Participant’s death. A Participant may, from time to time, revoke or change the
Participant’s beneficiary designation without the consent of any prior
beneficiary by filing a new designation with the Committee. The last such
designation received by the Committee shall be controlling; provided, however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Committee prior to the Participant’s death, and in no event
shall it be effective as of a date prior to such receipt. If no beneficiary
designation is filed by a Participant, the beneficiary shall be deemed to be the
Participant’s spouse or, if the Participant is unmarried at the time of death,
the Participant’s estate.
(h)   Termination.   Except as otherwise provided in an Award Agreement, unless
determined otherwise by the Committee at any point following such event:
(i) neither a temporary absence from employment or service due to illness,
vacation or leave of absence (including, without limitation, a call to active
duty for military service through a Reserve or National Guard unit) nor a
transfer from employment or service with one Service Recipient to employment or
service with another Service Recipient (or vice-versa) shall be considered a
Termination; and (ii) if a Participant undergoes a Termination, but such
Participant continues to provide services to the Company Group in a non-employee
capacity, such change in status shall not be considered a Termination for
purposes of the Plan. Further, unless otherwise determined by the Committee, in
the event that any Service Recipient ceases to be a member of the Company Group
(by reason of sale, divestiture, spin-off or other similar transaction), unless
a Participant’s employment or service is transferred to another entity that
would constitute a Service Recipient immediately following such transaction,
such Participant shall be deemed to have suffered a Termination hereunder as of
the date of the consummation of such transaction.
 

16


--------------------------------------------------------------------------------

 

(i)   No Rights as a Stockholder.   Except as otherwise specifically provided in
the Plan or any Award Agreement, no Person shall be entitled to the privileges
of ownership in respect of shares of Common Stock which are subject to Awards
hereunder until such shares have been issued or delivered to such Person.
(j)   Government and Other Regulations.
(i)   The obligation of the Company to settle Awards in shares of Common Stock
or other consideration shall be subject to all Applicable Law. Notwithstanding
any terms or conditions of any Award to the contrary, the Company shall be under
no obligation to offer to sell or to sell, and shall be prohibited from offering
to sell or selling, any shares of Common Stock pursuant to an Award unless such
shares have been properly registered for sale pursuant to the Securities Act
with the Securities and Exchange Commission or unless the Company has received
an opinion of counsel (if the Company has requested such an opinion),
satisfactory to the Company, that such shares may be offered or sold without
such registration pursuant to an available exemption therefrom and the terms and
conditions of such exemption have been fully complied with. The Company shall be
under no obligation to register for sale under the Securities Act any of the
shares of Common Stock to be offered or sold under the Plan. The Committee shall
have the authority to provide that all shares of Common Stock or other
securities of any member of the Company Group issued under the Plan shall be
subject to such stop-transfer orders and other restrictions as the Committee may
deem advisable under the Plan, the applicable Award Agreement and Applicable
Law, and, without limiting the generality of Section 8 of the Plan, the
Committee may cause a legend or legends to be put on certificates representing
shares of Common Stock or other securities of any member of the Company Group
issued under the Plan to make appropriate reference to such restrictions or may
cause such Common Stock or other securities of any member of the Company Group
issued under the Plan in book-entry form to be held subject to the Company’s
instructions or subject to appropriate stop-transfer orders. Notwithstanding any
provision in the Plan to the contrary, the Committee reserves the right to add,
at any time, any additional terms or provisions to any Award granted under the
Plan that the Committee, in its sole discretion, deems necessary or advisable in
order that such Award complies with the legal requirements of any governmental
entity to whose jurisdiction the Award is subject.
(ii)   The Committee may cancel an Award or any portion thereof if it
determines, in its sole discretion, that legal or contractual restrictions
and/or blockage and/or other market considerations would make the Company’s
acquisition of shares of Common Stock from the public markets, the Company’s
issuance of Common Stock to the Participant, the Participant’s acquisition of
Common Stock from the Company and/or the Participant’s sale of Common Stock to
the public markets, illegal, impracticable or inadvisable. If the Committee
determines to cancel all or any portion of an Award in accordance with the
foregoing, the Company shall, subject to any limitations or reductions as may be
necessary to comply with Section 409A of the Code, (A) pay to the Participant an
amount equal to the excess of (I) the aggregate Fair Market Value of the shares
of Common Stock subject to such Award or portion thereof canceled (determined as
of the applicable exercise date, or the date that the shares would have been
vested or issued, as applicable); over (II) the aggregate Exercise Price or SAR
Base Price (in the case of an Option or SAR, respectively) or any amount payable
as a condition of issuance of shares of Common Stock (in the case of any other
Award). Such amount shall be delivered to the Participant as soon as practicable
following the cancellation of such Award or portion thereof, or (B) in the case
of Restricted Stock, Restricted Stock Units or Other Equity-Based Awards,
provide the Participant with a cash payment or equity subject to deferred
vesting and delivery consistent with the vesting restrictions applicable to such
Restricted Stock, Restricted Stock Units or Other Equity-Based Awards, or the
underlying shares in respect thereof.
(k)   No Section 83(b) Elections Without Consent of Company.   No election under
Section 83(b) of the Code or under a similar provision of law may be made unless
expressly permitted by the terms of the applicable Award Agreement or by action
of the Committee in writing prior to the making of such election. If a
Participant, in connection with the acquisition of shares of Common Stock under
the Plan or otherwise, is expressly permitted to make such election and the
Participant makes the election,
 

17


--------------------------------------------------------------------------------

 

the Participant shall notify the Company of such election within 10 days after
filing notice of the election with the Internal Revenue Service or other
governmental authority, in addition to any filing and notification required
pursuant to Section 83(b) of the Code or other applicable provision.
(l)   Payments to Persons Other Than Participants.   If the Committee shall find
that any Person to whom any amount is payable under the Plan is unable to care
for the Participant’s affairs because of illness or accident, or is a minor, or
has died, then any payment due to such Person or the Participant’s estate
(unless a prior claim therefor has been made by a duly appointed legal
representative) may, if the Committee so directs the Company, be paid to the
Participant’s spouse, child, relative, an institution maintaining or having
custody of such Person, or any other Person deemed by the Committee to be a
proper recipient on behalf of such Person otherwise entitled to payment. Any
such payment shall be a complete discharge of the liability of the Committee and
the Company therefor.
(m)   Nonexclusivity of the Plan.   Neither the adoption of the Plan by the
Board nor the submission of the Plan to the stockholders of the Company for
approval shall be construed as creating any limitations on the power of the
Board to adopt such other incentive arrangements as it may deem desirable,
including, without limitation, the granting of equity-based awards otherwise
than under the Plan, and such arrangements may be either applicable generally or
only in specific cases.
(n)   No Trust or Fund Created.   Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between any member of the Company Group, on the one hand, and a
Participant or other Person, on the other hand. No provision of the Plan or any
Award shall require the Company, for the purpose of satisfying any obligations
under the Plan, to purchase assets or place any assets in a trust or other
entity to which contributions are made or otherwise to segregate any assets, nor
shall the Company be obligated to maintain separate bank accounts, books,
records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under the Plan other than as unsecured general creditors of the Company,
except that insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other service providers under general law.
(o)   Reliance on Reports.   Each member of the Committee and each member of the
Board shall be fully justified in acting or failing to act, as the case may be,
and shall not be liable for having so acted or failed to act in good faith, in
reliance upon any report made by the independent public accountant of any member
of the Company Group and/or any other information furnished in connection with
the Plan by any agent of the Company or the Committee or the Board, other than
himself or herself.
(p)   Relationship to Other Benefits.   No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan or as required by Applicable
Law.
(q)   Governing Law.   The Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware applicable to contracts made and
performed wholly within the State of Delaware, without giving effect to the
conflict of laws provisions thereof. EACH PARTICIPANT WHO ACCEPTS AN AWARD
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION, OR OTHER
PROCEEDING INSTITUTED BY OR AGAINST SUCH PARTICIPANT IN RESPECT OF THE
PARTICIPANT’S RIGHTS OR OBLIGATIONS HEREUNDER.
(r)   Severability.   If any provision of the Plan or any Award or Award
Agreement is or becomes or is deemed to be invalid, illegal, or unenforceable in
any jurisdiction or as to any Person or Award, or would disqualify the Plan or
any Award under any law deemed applicable by the Committee, such provision shall
be construed or deemed amended to conform to the applicable laws, or if it
cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan or the Award, such
provision shall be construed or deemed stricken as to such jurisdiction, Person
or Award and the remainder of the Plan and any such Award shall remain in full
force and effect.
 

18


--------------------------------------------------------------------------------

 

(s)   Obligations Binding on Successors.   The obligations of the Company under
the Plan shall be binding upon any successor corporation or organization
resulting from the merger, consolidation or other reorganization of the Company,
or upon any successor corporation or organization succeeding to substantially
all of the assets and business of the Company.
(t)   Section 409A of the Code.
(i)   Notwithstanding any provision of the Plan to the contrary, it is intended
that the provisions of the Plan comply with Section 409A of the Code, and all
provisions of the Plan shall be construed and interpreted in a manner consistent
with the requirements for avoiding taxes or penalties under Section 409A of the
Code. Each Participant is solely responsible and liable for the satisfaction of
all taxes and penalties that may be imposed on or in respect of such Participant
in connection with the Plan (including any taxes and penalties under
Section 409A of the Code), and neither the Service Recipient nor any other
member of the Company Group shall have any obligation to indemnify or otherwise
hold such Participant (or any beneficiary) harmless from any or all of such
taxes or penalties. With respect to any Award that is considered “deferred
compensation” subject to Section 409A of the Code, references in the Plan to
“termination of employment” (and substantially similar phrases) shall mean
“separation from service” within the meaning of Section 409A of the Code. For
purposes of Section 409A of the Code, each of the payments that may be made in
respect of any Award granted under the Plan is designated as separate payments.
(ii)   Notwithstanding anything in the Plan to the contrary, if a Participant is
a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code, no payments in respect of any Awards that are “deferred compensation”
subject to Section 409A of the Code and which would otherwise be payable upon
the Participant’s “separation from service” (as defined in Section 409A of the
Code) shall be made to such Participant prior to the date that is six months
after the date of such Participant’s “separation from service” or, if earlier,
the date of the Participant’s death. Following any applicable six month delay,
all such delayed payments will be paid in a single lump sum on the earliest date
permitted under Section 409A of the Code that is also a business day.
(iii)   Unless otherwise provided by the Committee in an Award Agreement or
otherwise, in the event that the timing of payments in respect of any Award
(that would otherwise be considered “deferred compensation” subject to
Section 409A of the Code) would be accelerated upon the occurrence of (A) a
Change in Control, no such acceleration shall be permitted unless the event
giving rise to the Change in Control satisfies the definition of a change in the
ownership or effective control of a corporation, or a change in the ownership of
a substantial portion of the assets of a corporation pursuant to Section 409A of
the Code; or (B) a Disability, no such acceleration shall be permitted unless
the Disability also satisfies the definition of “Disability” pursuant to
Section 409A of the Code.
(u)   Clawback/Repayment.   All Awards shall be subject to reduction,
cancellation, forfeiture or recoupment to the extent necessary to comply with
(i) any clawback, forfeiture or other similar policy adopted by the Board or the
Committee and as in effect from time to time; and (ii) Applicable Law. Further,
unless otherwise determined by the Committee, to the extent that the Participant
receives any amount in excess of the amount that the Participant should
otherwise have received under the terms of the Award for any reason (including,
without limitation, by reason of a financial restatement, mistake in
calculations or other administrative error), the Participant shall be required
to repay any such excess amount to the Company.
(v)   Detrimental Activity.   Notwithstanding anything to the contrary contained
herein, if a Participant has engaged in any Detrimental Activity, as determined
by the Committee, the Committee may, in its sole discretion, provide for one or
more of the following:
(i)   cancellation of any or all of such Participant’s outstanding Awards; or
(ii)   forfeiture by the Participant of any gain realized on the vesting or
exercise of Awards, and repayment of any such gain promptly to the Company.
 

19


--------------------------------------------------------------------------------

 

(w)   Right of Offset.   The Company will have the right to offset against its
obligation to deliver shares of Common Stock (or other property or cash) under
the Plan or any Award Agreement any outstanding amounts (including, without
limitation, travel and entertainment or advance account balances, loans,
repayment obligations under any Awards, or amounts repayable to the Company
pursuant to tax equalization, housing, automobile or other employee programs)
that the Participant then owes to any member of the Company Group and any
amounts the Committee otherwise deems appropriate pursuant to any tax
equalization policy or agreement. Notwithstanding the foregoing, if an Award is
“deferred compensation” subject to Section 409A of the Code, the Committee will
have no right to offset against its obligation to deliver shares of Common Stock
(or other property or cash) under the Plan or any Award Agreement if such offset
could subject the Participant to the additional tax imposed under Section 409A
of the Code in respect of an outstanding Award.
(x)   Expenses; Titles and Headings.   The expenses of administering the Plan
shall be borne by the Company Group. The titles and headings of the sections in
the Plan are for convenience of reference only, and in the event of any
conflict, the text of the Plan, rather than such titles or headings, shall
control.
 

20


--------------------------------------------------------------------------------